EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Madhury Roy on 01/27/2022, which submitted a proposed amendments to the claims by E-mail, and on 02/01/2022.

The application has been amended as follows: 
 In the claims:
In claim 68, line 1, after: ”age-related”, please delete the remainder of the claim and replace it with:
-- muscle dysfunction, comprising administering to the subject an anti-ActRII
receptor antibody and an mTOR inhibitor. --.

Please cancel claims 61-67 and 69-73.


-- Claim 74. The method of claim 68, wherein the anti-ActRII receptor antibody is bimagrumab.
Claim 75. The method of claim 68, wherein the mTOR inhibitor is everolimus.
Claim 76. The combination of claim 54, wherein the anti-ActRII receptor antibody comprises the amino acid sequences of SEQ ID NOs: 1-3 and 4-6.
Claim 77. The combination of claim 54, wherein the anti- ActRII receptor antibody comprises the amino acid sequences of SEQ ID NOs: 7 or 8 and SEQ ID NO: 9.
Claim 78. The method of claim 68, wherein the anti-ActRII receptor antibody comprises the amino acid sequences of SEQ ID NOS: 1-3 and 4-6.
Claim 79. The method of claim 68, wherein the anti-ActRII receptor antibody comprises the amino acid sequences of SEQ ID NOs: 7 or 8 and SEQ ID NO: 9.
Claim 80. The method of claim 68, wherein the anti-ActRII antibody and the mTOR inhibitor are in separate form. --.

The allowed claims are: 54, 55, 60, 68, and 74-80.






Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant amended the claims according to the E-mail submission and, upon discussions, the method of use claims regarding the age -related condition treatment were rejoined. Finally, a number of new claims, which were dependent upon the allowable claims, were agreed upon and thus the Application is in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647